DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claim 10 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how thin the layer must be to meet or fail to meet the claim.  To expedite prosecution, prior art was applied to the claim as best it could be understood as presented.  
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “wherein the rib-shaped pattern comprises […]”.  Claim 14, upon which claim 15 depends requires the “rib-shaped pattern” only in the alternative, thus rendering claim 15 unclear.  Applicant should correct claim 15 to require the “rib-shaped pattern”.  Claim 16 is rejected insofar as it is dependent on claim 15 and therefore includes the same error(s).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2,921,706).
Regarding claim 1, Johnson shows an ice bucket for use with an ice maker disposed in an ice compartment region of a refrigerator (see at least pitcher #5: Examiner notes that pitchers may be used with an ice maker disposed in an ice compartment region of a refrigerator as an ice bucket), the ice bucket comprising: a bottom wall and a side wall defining an interior space for storing ice pieces (see at least pitcher #5 having a bottom wall and side walls), wherein at least one grommet is disposed on an exterior portion of the bottom wall so as to rest on a floor of the ice compartment region, thereby to reduce vibration transmission and sound amplification (see at least annular enlargement #7; column 1, line 69 through column 2, line 2; column 1, lines 22-25: the annular enlargement #7 is disposed on the exterior of the bottom wall of pitcher #5 and is made of rubber and will thus reduce vibration transmission and sound amplification).
Regarding claim 3, Johnson further shows wherein the at least one grommet is pressed against the floor when the ice bucket is installed in position in the ice compartment region (see at least column 1, line 69 through column 2, line 2: annular enlargement #7 supports the bottom of the container, thus it must contact the floor of the compartment if so installed).
Regarding claim 4, Johnson further shows wherein the at least one grommet is formed of rubber (see at least column 1, lines 22-25: the jacket, which includes annular enlargement #7, is rubber).

Claim(s) 7-10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (KR 2010-0018995: English Machine Translation Provided by Examiner).
Regarding claim 7, Yoon et al. shows an ice bucket for use with an ice maker in a refrigerator (see at least ice storage container #60; Abstract), the ice bucket comprising: a bottom wall and a side wall defining an interior space for storing ice pieces (see at least ice storage container #60 which has a bottom wall and plurality of side wall); and a noise dampening lining material disposed on at least a portion of at least one of the bottom wall or the side wall in the interior space (see at least pad member #100; Abstract).
Regarding claim 8, Yoon et al. further shows wherein the noise dampening lining material is formed of silicone (see at least Abstract).
Regarding claim 9, Yoon et al. further shows wherein the noise dampening lining material is formed of a food safe material (see at least Yoon et al. Abstract: one or more of the options listed by Yoon et al. corresponds to Applicant’s optional food safe materials).
Regarding claim 10, Yoon et al. further shows wherein the noise dampening lining material is applied as a thin layer to an interior of at least one of the bottom wall or the side wall (see at least Figures 4-6, pad member #100; Translation page 3 “The pad member is inserted and shaped in the ice storage container or it becomes with the double injection.”; Translation page 5 “As shown in FIG. 6 the pad member (100) is inserted and shaped in the ice storage container (60) or it can be injected among this”: Examiner notes that injection is how Applicant defines application of a thin layer).
Regarding claim 12, Yoon et al. further shows wherein the noise dampening lining material is added to the interior space of the ice bucket as a separate piece that conforms to an internal shape of the ice bucket (see at least Figures 4-6, pad member #100; Translation page 3 “The pad member is inserted and shaped in the ice storage container or it becomes with the double injection.”; Translation page 5 “As shown in FIG. 6 the pad member (100) is inserted and shaped in the ice storage container (60) or it can be injected among this”).  
Regarding claim 13, Yoon et al. further shows wherein the noise dampening lining material comprises a pattern of spacers on at least one surface thereof (see at least Figures 3-6, projections #120/#120’).

Claim(s) 7, 9, and 11 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs (US 2005/0056048).
Regarding claim 7, Fuchs shows an ice bucket for use with an ice maker in a refrigerator (see at least cooler #40; paragraphs [0037]-[0038]: Examiner notes that a cooler may be used with an ice maker), the ice bucket comprising: a bottom wall and a side wall defining an interior space for storing ice pieces (see at least cooler #40 which has a bottom wall and plurality of side walls; paragraphs [0037]-[0038]); and a noise dampening lining material disposed on at least a portion of at least one of the bottom wall or the side wall in the interior space (see at least paragraph [0038]: Applicant lists foams as noise dampening materials).
Regarding claim 9, Fuchs further shows wherein the noise dampening lining material is formed of a food safe material (see at least paragraph [0038]: Applicant lists foam derivatives as food safe).
Regarding claim 11, Fuchs further shows wherein the noise dampening lining material is disposed on an entire interior of the bottom wall (see at least paragraph [0038]).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (KR 2010-0018995: English Machine Translation Provided by Examiner).
Regarding claim 14, Yoon et al. shows an ice bucket for use with an ice maker in a refrigerator (see at least ice storage container #60; Abstract), the ice bucket comprising: a bottom wall and a side wall defining an interior space for storing ice pieces (see at least ice storage container #60 which has a bottom wall and plurality of side wall), wherein at least a portion of at least one of the bottom wall or the side wall is reinforced with at least one of an increased thickness or a rib-shaped pattern, thereby to reduce vibration transmission and sound amplification (see at least pad member #100 which provides an increased thickness to ice storage container #60; Abstract; see also Figures 3-6, projections #120/#120’ which provide a rib-shaped pattern).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman (US 3,082,900).
Regarding claim 17, Goodman shows an ice bucket for use with an ice maker in a refrigerator (see at least multiwall cup #2: Examiner notes that multiwalled cups may be used with an ice maker in a refrigerator as an ice bucket), the ice bucket comprising: a bottom wall and a side wall defining an interior space for storing ice pieces (see at least bottom walls #12/#14, side walls #24/#16, wherein the ice bucket in its entirety is constructed of a sound and vibration absorbing material that is configured to withstand the weight of the ice pieces in a full ice bucket, as well as maintain a constant shape over time (see at least column 2, lines 37-59: the material is both rigid and corresponds to that disclosed by Applicant for use in the ice bucket).
Regarding claim 18, Goodman further shows wherein the sound and vibration absorbing material comprises at least one of silicone, foam derivatives, rubber, elastomer or thermoplastics (see at least column 2, lines 37-54).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,921,706).
Johnson discloses all the elements of claim 1, upon which claim 2 depends (see rejection(s) above).  
Regarding claim 2, Johnson does not disclose wherein the at least one grommet comprises a plurality of grommets.  
However, provision of a plurality of grommets instead of a singular grommet involves only the duplication of the annular enlargement #7.  Examiner further notes that based on Applicant’s disclosure of both single grommet and multiple grommets , it appears that Applicant’s invention would perform equally well with the single grommet of Johnson. or with a plurality of grommets.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice bucket of Johnson with the at least one grommet comprises a plurality of grommets, since mere duplication of parts has been held to be a matter of routine design choice (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.): in this case, as discussed above, Applicant discloses both single and plural grommet embodiments, making the limitation non-critical to Applicant’s invention, though Examiner notes that the provision of a plurality of grommets would provide the predictable benefit of more stably supporting an elongated ice bucket.  

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of OFFICIAL NOTICE. 
Regarding claims 5 and 6, Johnson does not disclose wherein the ice compartment region is located in a fresh food compartment of the refrigerator, nor wherein the ice compartment region is located in a freezer compartment of the refrigerator (Examiner notes that in claim 1, the ice compartment region is recited only as intended use and as functional recitation that fails to structurally limit the ice bucket).
Examiner takes OFFICIAL NOTICE that it is old and well-known in the art to provide an ice compartment region in either the fresh food compartment or the freezer compartment.
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice compartment region in either the fresh food compartment or the freezer compartment of a refrigerator, if so desired for the use of the ice bucket of Johnson.  

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied to claim 14 above, and further in view of Panza (US 4,552,631).
Regarding claim 15, Yoon et al. does not disclose wherein the rib-shaped pattern comprises a honeycomb-shaped pattern.
However, honeycomb shaped patterns were old and well-known in the art for providing sound absorbing (see at least Panza Figure 2; column 4, lines 54-64).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the rib-shaped pattern of Yoon et al. as a honeycomb-shaped pattern, as taught by Panza, to improve the pattern of Yoon et al. by improving the attenuation of vibration and sound (see at least Panza column 5, lines 40-51).
Regarding claim 16, Yoon et al. as modified by Panza to include honeycomb-shaped further discloses wherein the honeycomb-shaped pattern is disposed at least one of internally or externally of the ice bucket (see at least s pad member #100 which provides an increased thickness to ice storage container #60; Abstract; see also Figures 3-6, projections #120/#120’ which provide a rib-shaped pattern: both are disposed on the interior of the bucket).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAVIA SULLENS/Primary Examiner, Art Unit 3763